                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
               Plaintiff,                    )
                                             )
       v.                                    )      No. 3:17-cr-00130
                                             )
[1] JAMES WESLEY FRAZIER,                    )
[2] AELIX SANTIAGO,                          )
[3] KYLE HEADE,                              )
[6] JOEL ALDRIDGE,                           )
[7] JAMES HINES,                             )
[8] MICHAEL FORRESTER, JR.,                  )
[10] JAMIE HERN,                             )
[12] MICHAEL MYERS,                          )
[13] MICHAEL LEVI WEST,                      )
[14] ADRIANNA FRAZIER,                       )
[15] DEREK LEIGHTON STANLEY,                 )
[16] WILLIAM NELPER,                         )
[17] WILLIAM BOYLSTON,                       )
[18] JASON MEYERHOLZ,                        )
[20] JESSIE MARIE DECKER,                    )
[21] JAMIE LEE                               )
                                             )
               Defendant.                    )

                   MEMORANDUM OPINION AND OMNIBUS ORDER

       On June 29, 2018, a federal grand jury returned a 75-count Third Superseding Indictment

against twenty-one Defendants, who are alleged to be members or associates of the Clarksville,

Tennessee Chapter of the Mongols Motorcycle Gang. The charges followed a three-year

investigation, during which the Government compiled more than 20,000 pages of documents,

including more than 350 reports of investigation by federal agents alone.

       In addition to the overarching charge contained in Count 1 alleging Conspiracy to Commit

Racketeering Activity in violation of 18 U.S.C. § 1962(d), the charges include: Conspiracy to

Distribute and Possession with Intent to Distribute Fifty Grams or More of Methamphetamine, in
violation of 21 U.S.C. §§ 841(a)(1) and 846; Conspiracy to Commit Money Laundering, in violation

of 18 U.S.C. § 1956(h); Violent Crimes in Aid of Racketeering, including Murder and Kidnapping

in Aid of Racketeering, in violation of 18 U.S.C. § 1959(a)(1); Assault with a Dangerous Weapon

in Aid of Racketeering, in violation of 18 U.S.C. § 1959(a)(3); Attempted Murder in Aid of

Racketeering, in violation of 18 U.S.C. § 1959(a)(5); Kidnapping, in violation of 18 U.S.C. §

1201(a)(1); Conspiracy to Commit Robbery, Attempted Robbery and Robbery Affecting Interstate

Commerce, in violation of 18 U.S.C. § 1951(a); Conspiracy to Tamper with a Witness, in violation

of 18 U.S.C. § 1512(k) and Witness Tampering, in violation of 18 U.S.C. § 1512(b)(3); and Causing

Death Through the Use of a Firearm, in violation of 18 U.S.C. § 924(j), and 2. All but one of the

Defendants face the possibility of life imprisonment if convicted.

        The case is set for trial beginning April 7, 2020, with an estimated duration of three months.

In anticipation of that trial, and in accordance with this Court’s September 5, 2018 Amended

Scheduling Order (Doc. No. 585), Defendants have filed numerous motions,1 to which the

Government has responded in opposition, and Defendants have replied. Most of those motions can

be decided on the papers. Those that cannot are set for oral argument and/or an evidentiary hearing.

                                             I. Motions to Join

        Several Defendants have filed Motions to Join in Motions filed by other Defendants. These

include: (a) Derek L. Stanley’s Motion to Join and Adopt Pretrial Motions Filed by the Defendant



        1
            Some of the motions are similar, if not identical, to ones addressed in the first Memorandum
Opinion and Omnibus Order in United States v. Darden, 346 F. Supp. 3d 1096 (M.D. Tenn. 2018) that was
issued less than a year ago. While the Court could incorporate by reference the relevant portions of that
opinion, the Court chooses not to do so in order that the record in this case is complete, and so that the parties
do not have to look elsewhere for the legal analysis underpinning the Court’s conclusions. Moreover, the facts
here are different. That said, the Court will not reinvent the wheel by attempting to restate the law in another
way so as to make it sound different than that laid out in Darden.

                                                        2
(Doc. No. 864); (b) James Wesley Frazier’s Motion to Adopt and Join Pretrial Motions (Doc. No.

890); (c) Michael Meyers Motion to Join and Adopt Pretrial Motions Filed by the Defendants (Doc.

No. 880); and (d) Joel Aldridge’s Motion to Join and Adopt Pretrial Motions Filed by Co-

Defendants (Doc. No. 889).       Without objection from the Government, those Motions are

GRANTED.

       However, the Court will limit its discussion to the facts underlying the original motion even

though the allegations against a joining Defendant may be different. The onus is on the parties, not

the Court to formulate and develop arguments. See United States v. Elder, 90 F.3d 1110, 1118 (6th

Cir. 1996) (stating that “issues adverted to in a perfunctory manner, unaccompanied by some effort

at developed argumentation, are deemed waived” and “declin[ing] to consider . . . the arguments of

codefendants which are fact-specific and are not readily transferable”).

                      II. Motions for Additional Peremptory Challenges

       Frazier, Aelix Santiago, Aldridge, James Hines, and William Boylston have each filed a

motion to increase the number of peremptory challenges. Rule 24(b) of the Federal Rules of

Criminal Procedure provides that in a non-capital felony case, “the government is entitled to 6

peremptory challenges and the defendant or defendants jointly have 10 peremptory challenges when

the defendant is charged with a crime punishable by imprisonment of more than one year.” Fed. R.

Crim. P. 24(b). The rule goes on to provide that “the court may allow additional peremptory

challenges to multiple defendants, and may allow the defendants to exercise those challenges

separately or jointly.” Id. A district court’s decision regarding peremptory challenges is reviewed

for an abuse of discretion, so long as it “[c]omplies with the minimum requirements of Rule 24[.]”

United States v. Gibbs, 182 F.3d 408, 435 (6th Cir. 1999).


                                                 3
        Pursuant to Rule 24(b), Aldridge requests that the Court allow defendants, collectively, a

total of twenty-five peremptory challenges and the government twelve. Santiago requests defense

peremptory challenges be increased to a total of twenty collectively, but does not say whether the

Government should receive a proportionate increase. Boylston requests that the Court increase each

defendant’s peremptory challenges to twenty and that they be exercised separately. Finally, Frazier

and Hines request additional peremptory challenges, but do not request a specific number of

additional challenges.

        The number of peremptory challenges requested is a moving target, however. In their reply

brief, Defendants jointly request an “Order granting each defendant a minimum of 20 peremptory

challenges to be exercised individually (not jointly) and without consultation with other defendants.”

(Doc. No. 976 at 3).

        It has been said that you get in life what you have the courage to ask for. But requests must

be grounded in reality for them to become true. As it now stands, sixteen Defendants are slated for

trial. If the Court’s math is correct, the figures proposed in the reply brief would result in 320

peremptory challenges for Defendants alone. If proportionality under the Rule is maintained, the

Government would be allowed 198 peremptory challenges, and the total number would rise to 518.

The Court cannot even conceive of a case where that amount of challenges would be warranted, and

it is certainly not warranted here where the entire summoned jury pool is likely to be between 300

and 400 prospective jurors.2



        2
           Hopefully, the Court is misreading Defendants’ reply, even though it requests an order allowing
“each defendant a minimum of 20 peremptory challenge[.]” Elsewhere in the reply, “the defense jointly
requests a minimum of 20 peremptory challenges to be exercised individually by each defendant (not jointly
among all defendants) (Doc. No. 976 at 2), which could be read to mean a collective total of twenty. This
would be more realistic.

                                                    4
       As for individual versus joint exercise, Defendants make cogent arguments for individual

exercise of their challenges, including that each Defendant has a different background and personal

history; several Defendants are charged with crimes that may elicit strong reactions, passions or

prejudices by members of the jury venire; and each lawyer is tasked with guarding the interest and

constitutional rights of his or her individual client. As for whether the number of peremptory

challenges should be proportionately increased for the Government, no arguments have been raised

by the Defendants, other than to note that Rule 24 does not specifically require it and “[t]his Court

has the discretion to increase the number of peremptory challenges as it sees fit (proportionally or

not)[.]” (Doc. No. 976 at 3).

       Given all this, and assuming at least five or so Defendants proceed to trial, the Motions for

Additional Peremptory Challenges (Doc. Nos. 833, 851, 857, 872 & 875) are hereby GRANTED,

although the Court will leave for later the precise number of additional challenges. Whatever the

number, the Government will be accorded additional peremptory challenges, so as to keep intact the

ratio anticipated by Rule 24(b).

                                III. Motions for Daily Transcripts

       Some Defendants have filed Motions for Daily Trial Transcripts. “[T]he decision to supply

daily transcripts to indigent defendants is a matter within the discretion of the trial judge.” United

States v. Bari, 750 F.2d 1169, 1181 (2d Cir. 1984). Indeed, while the Guide to Judicial Policy states

that “[t]he furnishing of accelerated transcript services in criminal proceedings should be

discouraged,” it also “recogniz[es] that there are some circumstances in which such transcript

services are necessary and required by either the prosecution or the defense.” Guide to Judiciary

Policy, Vol. 7, Ch. 3, § 320.30.20.


                                                  5
        Though not addressing daily transcripts, the Supreme Court in Britt v. North Carolina, 404

U.S. 226, 227 (1976) stated that “Griffin v. Illinois, [51 U.S. 12 (1956)] and its progeny establish

the principle that the State must, as a matter of equal protection, provide indigent prisoners with the

basic tools of an adequate defense or appeal, when those tools are available for a price to other

prisoners.” The Court in Britt also observed that “[w]hile the outer limits of that principle are not

clear,” it “has identified two factors that are relevant to the determination of need: (1) the value of

the transcript to the defendant in connection with the appeal or trial for which it is sought, and (2)

the availability of alternative devices that would fulfill the same functions as a transcript.” Id.

        Given the anticipated length of the trial, the nature, scope and breadth of the charges, the

number of witnesses likely to be called including cooperating witnesses, the voluminous discovery

that has been provided, and that many of Defendants are represented by one lawyer, the Court finds

that realtime (rough) transcripts may prove to be invaluable for some witnesses. Certainly official

transcripts3 are not necessary for most witnesses, and may not be needed for any witnesses because,

just as in Darden, the Court will not require citation to the official transcripts when arguments

(written or oral) are presented during trial. Instead, counsel may simply refer to the rough

transcripts. To the extent that counsel orders rough transcripts of testimony, CJA vouchers for those

transcripts shall be submitted to the Court for its approval.

        Based on the foregoing, the Motions for Daily Transcripts filed by Frazier (Doc. No. 845),

Santiago (Doc. No. 874), Aldridge (Doc. No. 871), Hines (Doc. No. 858) and Boylston (Doc. No.



        3
           If counsel deems it absolutely necessary to have an official transcript for a specific witness, a
request in writing shall be made to the court reporter at least 24 hours in advance of the witness’s testimony.
Pursuant to the Guide to Judiciary Policy, Vol. 7, Ch. 3, § 320.30.20, if a Defendant and the Government
request an official transcript for the same witness, the costs shall be born by the Government, with CJA
counsel responsible for paying the copy rate and thereafter seeking reimbursement from CJA funds.

                                                      6
836) are GRANTED with the condition that official (as opposed to realtime) transcripts will not be

necessary for the vast majority of witnesses (if any), and there may be times that realtime transcripts

are not necessary either.4

                                  IV. Motion to Sequester Witnesses

        Boylston has filed a Motion to Sequester Witnesses in which he requests that

                 the Court order that each of the government’s witnesses who are in
                 the custody of the USM, the BOP, or on pre-trial release shall have
                 no contact with each other before their respective testimony, during
                 their respective testimony, or after their respective testimony, until
                 the conclusion of trial and, if applicable, the conclusion of sentencing
                 in this case. Defendant Boylston asks the Court to instruct all
                 government agents involved in this matter to provide no information
                 to any of the cooperating alleged co-conspirators that is based on the
                 testimony of other witnesses so as to prevent collusion or the
                 tailoring of testimony for the benefit of the only party in a position to
                 aid the alleged co-conspirators, i.e., the government.

(Doc. No. 839 at 3). He cites Rule 615 of the Federal Rules of Evidence, Geders v. United States,

425 U.S. 80 (1976), and United States v. Jackson, 60 F.3d 128 (2nd Cir. 1995) as authority, but none

come close to supporting the breadth of the sequestration that he seeks.

        In Geders, the Supreme Court stated that a trial judge has “broad power to sequester

witnesses before, during, and after their testimony,” 425 U.S. at 87, but it did so in the context of

a case where the trial judge prohibited counsel from talking with defendant (his client) during an

overnight recess. The Supreme Court’s holding that the sequestration order was improper certainly

does not aid Boylston, particularly because the Court also noted that there were other ways to deal

with “coached” witnesses, including “skillful cross-examination” into whether the witness had



        4
          Notably, no concerns were expressed in Darden about the accuracy of the realtime transcripts, nor
was there any suggestion that the realtime (as opposed to official) transcripts were inadequate for use at trial.

                                                       7
spoken with anyone about his testimony. Id. at 90.

       Jackson dealt with the issue of whether more than one case agent can be in the courtroom

during trial, an open question in the Second Circuit at the time. Noting it was likely “to be the rare

case when a district judge exempts more than one witness under a particular subprovision of Rule

615,” the court “h[e]ld that a district court judge has discretion to do so.” 60 F.3d at 134.

       Finally, Rule 615 simply states that “at a party’s request, the court must order witnesses

excluded so that they cannot hear other witnesses’ testimony.” Fed. R. Evid. 615. Thus, if

Boylston, any of his co-defendants, or the Government invoke “the Rule,” the Court will be

obligated to exclude prospective witnesses from the courtroom at that time. The Rule does not

require the Court to do so now, and does not even hint that an order effectively precluding potential

witnesses from talking to each other over the coming seven months would be proper.

       Further, the Court has no idea who the witnesses might be, nor is it inclined to ask the

Government to show its hand at this early date. Presumably there are a large number of witnesses

expected to be called at trial, many of whom are in federal custody. Exactly how the Court would

go about enforcing what would effectively be a gag order over who knows how many people in who

knows how many places is unaddressed by Boylston. Even if such an order were feasible and

enforceable, the logistics would likely make it wholly impractical. If past trials are any indication,

non-feuding prisoner-witnesses will be transported together and held together if for no other reason

than available manpower and accommodations do not allow otherwise.

       Boylston’s Motion to Sequester Witnesses (Doc. No. 839) is DENIED.

                               V. Motion for Jury Questionnaire

       Frazier and Aldridge have filed Motions for Jury Questionnaires (Doc. No. 846, 873). Those


                                                  8
Motions are DENIED AS MOOT because, by Order entered February 27, 2019, the Court already

found “that utilizing a juror questionnaire will be of enormous benefit in selecting a jury in this

case[.]” United States v. Darden, 3:17-cr-124.” (Doc. No. 714 at 1).

                             VI. Motion to Pay Childcare Expenses

        Santiago has filed a “Motion for the Court to Pay For Care of Dependent Children and

Family Members of Single Parents Who Are Selected as Jurors” (Doc. No. 876). In it, he writes:

        2. Santiago is entitled to a trial by a fair and impartial jury composed from a fair
        cross-section of the community pursuant to his rights under the Fifth, Sixth, and
        Fourteenth Amendments to the United States Constitution.

        3. In major cases generally, and particularly in cases which last as long as Aelix
        Santiago’s trial is expected to last, a large percentage of single parents, especially
        single African-American parents and women, are struck for cause by the Court due
        to the fact that they have no money to pay for alternative child care arrangements
        during a trial the length of Mr. Santiago’s, or no money to pay for alternative care
        of dependent (usually elderly) family members during such a lengthy trial.

        4. The Government’s interest in not causing undue juror hardship does not outweigh
        the Accused’s constitutional rights to a fair jury trial.

        5. As a result of a jury selection process in which jurors who cannot afford child care
        are excluded, Aelix Santiago may face a venire pool that is non-representative of a
        general cross-section of the community because certain poor and/or
        African-American individuals and/or women are removed due to hardships imposed
        by the length of the trial anticipated in Mr. Santiago’s case.

(Id. at 2). He then cites Duren v. Missouri, 439 U.S. 357 (1979) and Taylor v. Louisiana, 419 U.S.

522 (1975) (mis-cited as Brown v. Louisiana) for the proposition that, in the absence of payment of

dependent care, the jury selection process will violate not only his “right to a fair and impartial jury

composed from a fair cross-section of the community,” but also his right to equal protection under

Batson v. Kentucky, 476 U.S. 79 (1986). As for funding, Santiago claims the “Court can order that

the costs of such care be taxed as costs in this case, just at it can order the costs of transportation,


                                                   9
room and board be taxed as cost for any sequestered jury” pursuant to 28 U.S.C. § 1871(e).5

        Turning to the latter point first, the cited statute has nothing to do with paying for child or

elder care in the routine case. Rather, it provides:

        (e) During any period in which a jury is ordered to be kept together and not to
        separate, the actual cost of subsistence shall be paid upon the order of the court in
        lieu of the subsistence allowances payable under subsection (d) of this section. Such
        allowance for the jurors ordered to be kept separate or sequestered shall include the
        cost of meals, lodging, and other expenditures ordered in the discretion of the court
        for their convenience and comfort.

28 U.S.C. § 1871(e). Even assuming that dependent care expenses comes within the ambit of

“convenience and comfort,” no sequestration order has been entered in this Court. The remainder

of the statute deals with non-sequestered juries and permits fees for such things as meals, lodging,

parking, travel, and tolls, but mentions nothing about child or elder care.

        Funding aside, Santiago has not shown that the failure to provide funding will deny him

equal protection or result in him being tried by a jury that is not a fair-cross section of the

community. Batson, on which he relies, applies to peremptory strikes by the government against

certain classes of persons. J.E.B. v. Alabama ex rel. T.B., 511 U.S. 127, 130–31(1994), on which

Santiago also relies, “reaffirm[ed] what, by now, should be axiomatic: Intentional discrimination

on the basis of gender by state actors violates the Equal Protection Clause, particularly where . . .

the discrimination serves to ratify and perpetuate invidious, archaic, and overbroad stereotypes about

the relative abilities of men and women.” The scenario presented by Santiago, however, does not

arise from peremptory challenges or state action, but rather challenges for cause based on a potential

juror’s own request to be excused.


        5
           The Court notes Santiago’s arguments are identical to those raised by Maurice Burks in the Darden
case, including the mis-citation to Taylor.

                                                    10
        Duren and Taylor also do not aid Santiago. Taylor merely holds that a male defendant had

standing to challenge the systematic exclusion of women from jury pools, and that “the

fair-cross-section requirement is violated by the systematic exclusion of women.” Taylor, 419 U.S.

at 531. Duren, decided four years later, applied Taylor to state statutes that automatically exempted

from jury service any women requesting not to serve, and held that “such systematic exclusion of

women that results in jury venires averaging less than 15% female violates the Constitution’s

fair-cross-section requirement.” 439 U.S. at 360. Duren went on to hold that “[i]n order to establish

a prima facie violation of the fair-cross-section requirement, the defendant must show (1) that the

group alleged to be excluded is a ‘distinctive’ group in the community; (2) that the representation

of this group in venires from which juries are selected is not fair and reasonable in relation to the

number of such persons in the community; and (3) that this underrepresentation is due to systematic

exclusion of the group in the jury-selection process.” Id. at 364.

        In his Motion, Santiago does not discuss the Duren factors, let alone try to establish them.

True, the systematic exclusions of African-Americans, Strauder v. State of W. Virginia, 100 U.S.

303, 311(1879), Hispanics, Castaneda v. Partida, 430 U.S. 482, 492 (1977), and women, Taylor, is

unlawful, but it does not necessarily follow that “a mixed race-gender group – such as

African–American [fe]males – can constitute a distinctive group under Duren.” United States v.

Barlow, 732 F. Supp. 2d 1, 27 (E.D.N.Y. 2010) (collecting cases); see also, United States v. Greer,

900 F. Supp. 952, 957–58 (N.D. Ill. 1995) (“The Court concludes that recognizing the subgroup of

African–American males as a Duren distinctive group would amount to pursuing a level and type

of representativeness that is simply not demanded by the Sixth Amendment, which requires only a

cross-section that is fair, not one perfectly attuned to multiple variables.”). And it certainly does not


                                                   11
follow that a mixed, race-gender-marital-parental-economic status group – such as an indigent

African-American female single mother – to the exclusion of all others – should be deemed a

distinctive group for purposes of Duren.

       Regardless, Santiago’ complaint is not about unlawful exclusion by the Court or the

Government, but about the possibility that certain individuals will seek to be excused because of

family care issues. The probability that some jurors will not be able to serve because of child or

elder care responsibility does not mean that Santiago or the other Defendants will not be tried by a

jury representing a fair cross-section of the community. To the contrary, even in the context of

exclusion by statute, the Supreme Court in Duren “recognize[d] that a State may have an important

interest in assuring that those members of the family responsible for the care of children are

available to do so. An exemption appropriately tailored to this interest would, we think, survive a

fair-cross-section challenge.” 439 U.S. at 359. The same can be said about jurors who seek to be

excused because of responsibilities relating to caring for their children or other relatives.

       Accordingly, Santiago’ Motion for the Court to Pay For Care of Dependent Children and

Family Members of Single Parents Who Are Selected as Jurors (Doc. No. 876) is DENIED.

                       VII. Motion to Preclude Golden Rule Arguments

       Myers has filed a Motion in Limine to preclude “Golden Rule” arguments. Such a motion

could be denied simply as being unnecessary because the Government’s lawyers are experienced

and well aware of the substantial body of case law holding that it is improper to appeal to jurors to

stand in the shoes of the victim of a crime. See e.g., Bedford v. Collins, 567 F.3d 225, 234 (6th Cir.

2009) (“The prosecution, to be sure, may not urge jurors to identify individually with the victims

with comments like ‘[i]t could have been you’ the defendant killed or ‘[i]t could have been your


                                                 12
children.’”); Johnson v. Bell, 525 F.3d 466, 484 (6th Cir. 2008) (“Closing arguments that encourage

juror identification with crime victims are improper.”); Johnson v. Howard, 24 F. App’x 480, 487

(6th Cir. 2001) (“‘Golden Rule’” arguments” are “‘universally condemned . . . because they invite

decision based on bias and prejudice rather than consideration of facts”). Likewise the defense

lawyers in this case are experienced, and what’s good for the goose is good for the gander:

Defendants, too, run afoul of the Golden Rule if they ask the jury to be placed in their shoes. See

e.g., Gov’t of the Virgin Islands v. Mills, 821 F.3d 448, 458 (3d Cir. 2016) (“[T]he propriety of ‘put

yourself in the defendant's shoes’ argument, as a tool of advocacy, is doubtful because it ‘encourages

the jury to depart from neutrality and to decide the case on the basis of personal interest and bias

rather than on the evidence.’”); United States v. Roman, 492 F.3d 803, 806 (7th Cir. 2007) (“Golden

Rule” appeal in which the jury is asked to put itself in the defendant’s position “is universally

recognized as improper because it encourages the jury to depart from the neutrality and to decide

the case on the basis of personal interest and bias rather than on the evidence.”); United States v.

Chapple, No. 1:18-CR-326, 2018 WL 6498653, at *2 (N.D. Ohio Dec. 11, 2018) (“[Counsel] asked

the jury to place themselves in the shoes of Defendant. Courts do not allow these so-called ‘golden

rule’ arguments precisely because they ask the jury to decide the case based on self-interest rather

than the facts.”). Accordingly, Meyer’s Motion (Doc. No. 881) is GRANTED, and neither the

Government nor the Defendants shall make “Golden Rule” arguments to the jury.

  VIII. Motion for Notice of Government’s Intention to Use Residual Hearsay Exception

       Aldridge has filed a motion under Rule 807 of the Federal Rules of Evidence seeking notice

of the Government’s intention to utilize the residual hearsay exception, and requests that notice be

provided at least 90 days before trial. In response, the Government acknowledges its responsibility,


                                                 13
but suggest 30 days advance notice is sufficient.

       Rule 807 provides:

       a) In General. Under the following circumstances, a hearsay statement is not
       excluded by the rule against hearsay even if the statement is not specifically covered
       by a hearsay exception in Rule 803 or 804:

               (1) the statement has equivalent circumstantial guarantees of
               trustworthiness;

               (2) it is offered as evidence of a material fact;

               (3) it is more probative on the point for which it is offered than any
               other evidence that the proponent can obtain through reasonable
               efforts; and

               (4) admitting it will best serve the purposes of these rules and the
               interests of justice.

               (b) Notice. The statement is admissible only if, before the trial or
               hearing, the proponent gives an adverse party reasonable notice of the
               intent to offer the statement and its particulars, including the
               declarant’s name and address, so that the party has a fair opportunity
               to meet it.

Fed. R. Evid. 807.

       Although what constitutes “reasonable notice” is not specified in Rule 807, the “requirement

‘is intended to afford the party against whom the statement is offered sufficient opportunity to

determine its trustworthiness in order to provide a fair opportunity to meet the statement.’” Cynergy,

LLC v. First Am. Title Ins. Co., 706 F.3d 1321, 1330 (11th Cir. 2013) (quoting United States v.

Evans, 572 F.2d 455, 489 (5th Cir.1978)). The 30 days requested by the Government is sufficient

to fulfill that purpose. See, United States v. Hill, No. 3:17-CR-00276, 2019 WL 2110573, at *10

(M.D. Pa. May 14, 2019) (requiring the Government to provide Rule 807 notice at least ten days

before trial); United States v. Kontz, No. 18-CR-125 (DSD/TNL), 2018 WL 4358194, at *7 (D.


                                                 14
Minn. Sept. 13, 2018) (requiring notice two weeks before trial); United States v. Cooper, 91 F. Supp.

2d 79, 81(D.D.C. 2000) (requiring government to provide 4 day notice).

       Accordingly, Aldridge’s Motion for Notice of Government’s Intention to Use Residual

Hearsay Exception (Doc No. 868) is GRANTED to the extent that the Government shall provide

the notice required by Rule 807(b) at least thirty (30) days before trial. If statements are discovered

after that deadline, the Government can seek leave to file a supplemental notice.

                IX. Motions for Notice and Disclosure of Other Act Evidence

       Rule 404(b), too, has a disclosure requirement. When requested by a defendant, the

Government must “provide reasonable notice of the general nature of any such evidence that the

prosecutor intends to offer at trial[.]” Fed. R. Evid. 404(b)(2)(a). Again, the rule does not

specifically define “reasonable notice” although it does state that the notice should be before trial,

unless “good cause[] excuses lack of pretrial notice.” Id. (B)(2)(b).

       The policy behind Rule 404(b)’s notice requirement is “‘to reduce surprise and promote early

resolution on the issue of admissibility.’” United States v. Barnes, 49 F.3d 1144, 1147 (6th Cir.

1995) (quoting, Advisory Committee notes); accord, United States v. Bradley, 644 F.3d 1213,

1273-74 (11th Cir. 2011). Although, the remedy for an unexcused violation of Rule 404(b)’s notice

requirement is exclusion of the evidence, United States v. Gonzalez, 501 F.3d 630, 638 (6th Cir.

2007), notice given a week before trial, see, United States v. Paul, 57 F. App’x 597, 607 (6th Cir.

2003), or even during trial, see, United States v. Johnson, 2000 WL 712385 at *7 (6th Cir. May 23,

2000), can be sufficient, depending upon the circumstances. See also, United States v. Green, 215

Fed. App’x 189, 190 (4th Cir. 2007) (upholding as reasonable Rule 404(b) notice provided only four

days before trial); United States v. Perez-Totsta, 36 F.3d 1152, 1162 (11th Cir. 1994) (district court


                                                  15
did not abuse its discretion in finding that notice of intent to use Rule 404(b) evidence was

reasonable where it was provided to defendant immediately before voir dire and six days before

evidence was presented).

        Here, Santiago and Frazier request Rule 404(b) notice by January 6, 2020, while Aldridge

request pretrial notice, but does not specify a deadline. The Government proposes that the deadline

be February 24, 2020, which is forty-five days before the scheduled trial date of April 7, 2020.6

        The Government is correct that in Darden, the Court set a notice deadline that was 45 days

before trial (January 15). In doing so, however, the Court was also cognizant of the deadline for

filing motions in limine (January 23), and therefore set the other act notice a week before it.

        Motions in limine in this case are to be filed by February 10, 2020. In order that Defendants

have notice of other act evidence before then, the Government shall provide Defendants with 404(b)

notice by February 1, 2020. To that extent, the Motions for Notice of Other Act Evidence (Doc.

Nos. 847, 855 & 877) are GRANTED.

                     X. Motion for Pretrial Notice of Impeachment Evidence

        Unlike Rules 807 and 404(b), Rules 608 and 609 of the Federal Rules of Evidence do not

require notice, except in regard to convictions that are more than ten years old. Santiago

acknowledges as much, but nevertheless asks “the Court to enter an order requiring the Government

to provide written notice of impeachment evidence under Rules 608 and 609 intended to be used by

the Government during trial by January 6, 2020.” (Doc. No. 856 at 2).



        6
           In their papers, both Aldridge and the Government go far beyond the notice issue, with Aldridge
arguing that his prior convictions are not admissible, and the Government asserting that prior acts intrinsic
to the RICO and drug conspiracy counts are not Rule 404(b) evidence. Perhaps, this was done in an effort
to preview arguments to come, or to educate the Court. Either way, the arguments do not deal with the timing
of the disclosures.

                                                     16
        Santiago argues that pre-trial notice will (1) “avoid disruption of the trial”; (2) “provide

defense counsel adequate time to investigate and properly challenge the proffered impeachment

evidence before commence of the trial”; and (3) provide him “time to reflect on his decision of

whether to exercise his right to testify or not, rather than a rushed decision during trial dependent

on the Court’s ruling.” (Id.). The same thing could be said about most evidence – the longer a

defendant has notice of the evidence, the more time he or she will have to consider it and its

potential ramifications. However, “[ t]here is no general constitutional right to discovery in a

criminal case,” Weatherford v. Bursey, 429 U.S. 545, 559 (1977). “Although a trial court may have

some inherent power to enter specific orders compelling the disclosure of specific evidence when

justice requires it,” United States v. Presser, 84 F.2d 1275, 1285 n.12 (6th Cir. 1988), the Court is

not going to exercise that power simply because a defendant wants that evidence sooner rather than

later. Santiago’s Motion for Pre-Trial Notice of Government’s Intent to Use Rule 608 or Rule 609

Impeachment Evidence (Doc. No. 856) is DENIED.

                                  XI. Motions for Pretrial Disclosure

        Frazier and Santiago seek pretrial disclosure of presentence reports (“PSRs”).7 “PSRs are

confidential reports created by an arm of the court and designed for use by a judge in reaching a fair

sentence.” United States v. Pendleton, 832 F.3d 934, 940 (8th Cir. 2016). They “occupy a unique

position,” In re Morning Song Bird Food Litig., 831 F.3d 765, 773 (6th Cir. 2016), and “ha[ve]

always been jealously guarded by the drafters of the federal rules and by the federal courts,” United

States v. Trevino, 89 F.3d 187, 192 (4th Cir. 1996). “The commonly invoked reasons underlying


        7
           In addition, Santiago seeks disclosure of any offers of immunity, leniency, or preferential treatment,
as well as all Brady and Giglio material. That portion of his motion will be addressed in section XVI of this
opinion.

                                                       17
PSRs’ special status are threefold: (1) the defendant’s interest in privacy and in preventing the

dissemination of inaccurate information, (2) law enforcement’s and cooperating informants’ interest

in confidentiality, and (3) the sentencing court’s interest in encouraging the free flow of information

during the presentencing process.” In re Morning Song, 831 F.3d at 773.

       “Neither Brady nor the Federal Rules of Criminal Procedure mandate that a trial court

produce a copy of a presentence report concerning a government witness, prepared for the court, to

the defense upon request.” United States v. Sherlin, 67 F.3d 1208, 1218 (6th Cir. 1995).

Additionally, “presentence reports are not statement of the defendant within the meaning of Jencks,”

but are “reports prepared by probation officers used primarily as an aid to district courts at

sentencing” and contain “the government's version of the offense,” to which defendants rarely

object. United States v. McGee, 408 F.3d 966, 973 (7th Cir. 2005).

       Nevertheless, the production of a PSR, being a discovery matter under Fed. R. Crim. P.

16(d), is a matter of discretion for the trial court. Sherlin, 67 F.3d at 1218. In exercising that

discretion, a court should first conduct an in camera examination of the PSR to see if disclosure is

warranted. Pendleton, 832 F.3d at 940.

       “This in camera review is not mandatory, however.” United States v. Allen, 716 F.3d 98,

104 (4th Cir. 2013). “The district court need only perform the in camera examination once the

defendant has ‘clearly specified the information contained in the report that he expects will reveal

exculpatory or impeachment evidence.’” Id. (quoting Trevino, 89 F.3d at 192). “Thus, ‘as a

prerequisite for an in camera review, an accused must plainly articulate how the information

contained in the PSR will be both material and favorable to his defense.’” Id. He must also make

“a threshold showing of a good faith belief that a co-defendant’s PSR contains exculpatory evidence


                                                  18
not available elsewhere.” United States v. Molina, 356 F.3d 269, 275 (2d Cir. 2004); see United

States v. Jewell, 614 F.3d 911, 921 (8th Cir. 2010) (citing Molina for the proposition that a

defendant must “make a showing of a special need” for another’s PSR); United States v. Happ, No.

CR2-06-129(8), 2008 WL 5101214, at *9 (S.D. Ohio Nov. 25, 2008) (“If a defendant can describe

what exculpatory or impeaching information he expects to find in the requested PSR, the district

court is obligated to undertake an in camera review of the PSR to determine whether it does indeed

contain any such information and whether the defendant’s need for that information is

‘compelling.’”).

        At this point of course, the witness lists have yet to be exchanged, and neither Frazier nor

Santiago know who the Government will call at trial. As a consequence, neither is in a position to

make a showing of the need for a cooperating witness’s PSR, or to state that a given PSR is in the

possession of the Government. That said, the Government has indicated that, “to the extent any

cooperating witness’s PSR is completed and disseminated to the government prior to the witness’s

testimony, the United States will seek permission from the Court to disclose the PSR in a redacted

form and subject to a protective order.” (Doc. 940 at 3). With this understanding, the Motions for

Disclosure filed by Frazier (Doc. No. 849) and Santiago (Doc. No. 886) are DENIED WITHOUT

PREJUDICE.

             XII. Motion to Dismiss Counts Nine, Ten, Eleven and Twenty-Eight

        Frazier seeks to dismiss Count Twenty-Eight of the Third Superseding Indictment. He also

seeks to dismiss Counts Nine, Ten, and Eleven, or to have the Government elect one of the three

counts to try.




                                                19
       A. Count Twenty-Eight

       Count Twenty-Eight of the Third Superseding Indictment charge the following:

       Beginning on or about January 1, 2016, and continuing up through on or about
       January 16, 2016, in the Middle District of Tennessee, [1] JAMES WESLEY
       FRAZIER, a/k/a “SLO-MO,” a/k/a “SPECIAL,” [2] AELIX SANTIAGO, a/k/a
       “GOON,” a/k/a “BIG O,” a/k/a “BIG OFFIT,” and [3] KYLE HEADE, did combine,
       conspire, confederate, and agree with each other and with others known and
       unknown to the Grand Jury, to knowingly and intentionally distribute and possess
       with intent to distribute a quantity of a mixture and substance containing a detectable
       amount of Oxymorphone, a Schedule II controlled substance, in violation of Title 21,
       United States Code, Section 841(a)(1). All in violation of Title 21, United States
       Code, Section 846.

(Doc. No. 485, Third Superseding Indictment at 39). Frazier contends this is part of the larger drug

conspiracy alleged in Count Two that reads:

       Beginning on a date unknown to the Grand Jury, but since at least March 2015, and
       continuing up through and including the present, in the Middle District of Tennessee
       and elsewhere, [1] JAMES WESLEY FRAZIER, a/k/a “SLO-MO,” a/k/a
       “SPECIAL,” [2] AELIX SANTIAGO, a/k/a “GOON,” a/k/a “BIG O,” a/k/a “BIG
       OFFIT,” [3] KYLE HEADE, [6] JOEL ALDRIDGE, a/k/a “SLEEZY,” a/k/a
       “SPOON,” [7] JAMES HINES, a/k/a “FESTER,” [8] MICHAEL FORRESTER, JR.,
       a/k/a “STIX,” [10] JAMIE HERN, a/k/a “J-ROC,” [12] MICHAEL MYERS, a/k/a
       “YEA YEA,” [13] MICHAEL LEVI WEST, a/k/a “SMURF,” a/k/a “BLUE,” [14]
       ADRIANNA FRAZIER, a/k/a “ADRIANNA MILES,” [15] DEREK LEIGHTON
       STANLEY, [16] WILLIAM NELPER, a/k/a “FLIP,” and [21] JANIE LEE, and
       STEPHEN COLE, a/k/a “LURCH,” now deceased, did combine, conspire,
       confederate, and agree with each other and with others known and unknown to the
       Grand Jury, to knowingly and intentionally distribute and possess with intent to
       distribute fifty (50) grams or more of Methamphetamine, a Schedule II controlled
       substance, in violation of Title 21, United State Code, Section 841(a)(1). All in
       violation of Title 21, United States Code, Section 846.

(Id. at 24). Because of the overlap between these two drug conspiracies, Frazier argues that trying

him on Count Twenty-Eight in addition to Count Two would violate the double jeopardy clause of

the Fifth Amendment.

       The Fifth Amendment prevents persons “subject for the same offence to be twice put in


                                                 20
jeopardy of life or limb.” U.S. CONST. amend. V. “That clause protects criminal defendants from

prosecution following conviction or acquittal for the same offense, and also prohibits infliction of

‘multiple punishments for the same offense imposed in a single proceeding.’” Jones v. Harry, 405

F. App’x 23, 28 (6th Cir. 2010) (quoting Jones v. Thomas, 491 U.S. 376, 381 (1989)).

       Determining whether two drug conspiracies charged in an indictment violate the double

jeopardy clause requires examining the “totality of the circumstances” by applying “Sinito’s

five-factor test.” United States v. Wheeler, 535 F.3d 446, 456 (6th Cir. 2008). The Sinito factors

consider “(1) time; (2) persons acting as co-conspirators; (3) the statutory offenses charged in the

indictments; (4) the overt acts charged by the government or any other description of the offenses

charged which indicates the nature and scope of the activity which the government sought to punish

in each case; and (5) places where the events alleged as part of the conspiracy took place.” United

States v. Sinito, 723 F.2d 1250, 1256 (6th Cir. 1983); accord, United States v. Meda, 812 F.3d 502

(6th Cir. 2015). “These factors assist in answering the ultimate question: ‘whether the evidence

shows one agreement or more than one agreement.’” United States v. Kennedy, 743 F. App’x 649,

653 (6th Cir. 2018) (quoting, In re Grand Jury Proceedings, 797 F.2d 1377, 1380 (6th Cir. 1986)).

“Where several of these factors differ between the conspiracies, the conclusion follows that the

alleged illegal conspiracies are separate and distinct offenses.” Sinito, 723 F.2d at 1256. Because

all but one of the relevant factors are different between case Counts Two and Twenty-Eight, the

Court finds no double jeopardy bar.

               1. Time

       The time frame is entirely different. Count Two alleges a three-year drug conspiracy lasting

from March 2015 to the return of the Third Superseding Indictment on June 28, 2018. Count


                                                21
Twenty-Eight alleges a 16-day conspiracy that began on January 1, 2016 and ended on January 16,

2018.

                  2. Co-conspirators

        The conspirators are different. Leaving aside individuals “known and unknown” to the

Grand Jury, Count Two involves 13 members and associates of the Mongols Motorcycle Club,

whereas County Twenty-Eight involves only 3 member or associates of the Mongols. That the three

Defendants alleged to be involved in the Count Twenty-Eight conspiracy are also alleged to be

involved in the Count Two conspiracy does not require finding a double jeopardy violation because

Sinito “hold[s] that two distinct conspiracies can be found ‘even though they may involve some of

the same participants.’” United States v. Goff, 400 F. App’x 1, 9 (6th Cir. 2010) (quoting Sinito,

723 F.2d at 1257).

                  3. Statutory Offenses

        The statutory offense are the same, i.e. violations of 21 U.S.C. § 846. Hence, this factor

favors Frazier.

                  4. Nature and Scope of Activity

        The language of the Third Superseding Indictment itself suggest that the nature and the scope

of activity as between the two counts is different. Count Two involves a wide-ranging conspiracy

to distribute methamphetamine involving more than a dozen named individuals that lasted more than

three years.8 In contrast, Count Twenty-Eight was a small conspiracy to distribute oxymorphone

by a trio of named individuals over a course of little more than two weeks. Furthermore, the

        8
          Indeed, several of the substantive counts arise from one or more Defendant’s involvement in that
drug conspiracy, such as Counts Four and Five that allege Aldridge distributed five grams or more of
methamphetamine on two occasions in March 2015, and Counts Twelve and Thirteen that allege Frazier,
Aldridge, and Forrester carried a firearm in June 2015 during and in relation to trafficking methamphetamine.

                                                     22
Government represents that the evidence “adduced at trial will be materially different.” (Doc. No.

946 at 3). Specifically,

        the government anticipates offering evidence to show that the sources of supply for
        the two conspiracies differed, as did the drug-seeking clientele between two
        conspiracies. Moreover, following a shooting at Bojangles restaurant that involved
        the conspirators attempting to purchase a large quantity of Oxymorphone from a new
        source of supply, Frazier and others were arrested. Afterwards, the Oxymorphone
        conspiracy ended. However, Frazier and the other co-conspirators referenced in
        Count Two continued trafficking in multi-kilogram quantities of methamphetamine,
        obtained from their California source of supply, in furtherance of the gang’s
        enterprise, even holding gang meetings wherein the trafficking of methamphetamine
        was discussed.

(Id. at 4).

               5. Places Where Events Took Place

        Frazier argues that “both counts allege the location is in the Middle District of Tennessee”

and therefore this factor favors his claim of double jeopardy. Frazier is correct, but only to a point.

Both Counts Two and Twenty-Eight not only allege that the event occurred in this district, but also

“elsewhere.” According to the Government, the

        evidence will show the large-scale methamphetamine-trafficking conspiracy alleged
        in Count Two had far-reaching consequences outside the state of Tennessee,
        including in Kentucky and California, and it involved a single, continuous and
        reliable source of supply, located in California, for highly pure methamphetamine.
        However, the pill conspiracy alleged in Count Twenty-Eight was in its infancy
        stages, did not involve a single, continuous and reliable source of supply for pills,
        and was limited in scope to Tennessee.

((Doc. No. 846 at 9). If established at trial, this evidence indicates that the places where the events

took place was different.

        In summary, the record presently before the Court suggests that Counts Two and Twenty-

Eight involved different agreements, different parties, different time periods, different conduct, and

different controlled substances, with the only connection between the two being that three

                                                  23
individuals participated in both conspiracies, and both conspiracies violated the federal drug laws.

This is not a “single agreement to commit several crimes,” but rather “multiple agreements to

commit separate crimes,” United States v. Broce, 488 U.S. 563, 570–71 (1989). Prosecution of both

Counts Two and Twenty-Eight does not violate the double jeopardy clause.

       B. Counts Nine Ten, and Eleven

       Counts Nine, Ten, and Eleven, all involve the use of a firearm in relation to the kidnapping

and murder of S.B. on May 22, 2015. Specifically, Count Nine charges that, in violation 18 U.S.C.

§ 924(c)(1)(A) and 2, Frazier, Aldridge, and Jacob Ort

       did knowingly use, carry, brandish, and discharge a firearm, during and in relation
       to a crime of violence for which they may be prosecuted in a court of the United
       States, that is, Kidnapping of Victim S.B. and Victim B.C., as charged in Count Six
       of this Indictment, Kidnapping in Aid of Racketeering of Victim S.B. and Victim
       B.C., as charged in Count Seven of this Indictment, and the Murder in Aid of
       Racketeering of Victim S.B., as charged in Count Eight of this Indictment.

(Doc. No. 845, Third Superseding Indictment at 29-30).

       Count Ten charges that those same individuals, in violation of 18 U.S.C §924(j)(1) and 2,

       did knowingly use, carry, brandish, and discharge a firearm, during and in relation
       to a crime of violence for which they may be prosecuted in a court of the United
       States, that is, Kidnapping of Victim S.B., as charged in Count Six of this
       Indictment, Kidnapping in Aid of Racketeering of Victim S.B., as charged in Count
       Seven of this Indictment, and the Murder in Aid of Racketeering of Victim S.B., as
       charged in Count Eight of this indictment, and in the course of those crimes did
       cause the death of a person, Victim S.B., through the use of a firearm, the killing of
       whom was murder as defined in Title 18 United States Code, Section 1111.

(Id. at 30). Finally, Count Eleven charges that, in violation of 18 U.S.C. § 924(c)(1)(A), 924(j) and

2, the same Defendants

       did knowingly use, carry, brandish, and discharge a firearm, during and in relation
       to a drug trafficking crime for which they may be prosecuted in a court of the United
       States, that is, Conspiracy to Distribute and Possess with Intent to Distribute Fifty
       (50) Grams or More of Methamphetamine, a Schedule II controlled substance, as

                                                 24
       charged in Count Two of this Indictment, and in the course of such violations did
       cause the death of a person, Victim S.B. through the use of a firearm, the killing of
       whom was murder as defined in Title 18 United States Code, Section 1111.

(Id. at 30-31). Frazier argues that “violation of separate federal statues cannot support multiple §

924 charges on the sole basis of one simultaneous firearm use,” and relies on United States v.

Vichitvongsa, 819 F.3d 266 (6th 2016) for his position.

       Though not characterized as such, Frazier present a multiplicity argument, i.e. the

impropriety of “charging a single offense in more than one count in an indictment.” United States

v. Swafford, 512 F.3d 833, 844 (6th Cir. 2008). “Multiplicity may result in a defendant being

punished twice for the same crime, United States v. Brandon, 17 F.3d 409 (1st Cir.1994), or may

unfairly suggest that more than one crime has been committed. United States v. Dixon, 921 F.2d

194 (8th Cir.1990).” Id.

       Vichitvongsa involved multiplicity and “the important issue regarding the application of 18

U.S.C. § 924(c)(1)’s criminalization of the use, carry, or possession of a firearm during the

commission of two simultaneous conspiracies.” 819 F.3d at 268. Recently, the Sixth Circuit

summarized its decision in Vichitvongsa, writing:

       In Vichitvongsa, we considered “whether a defendant can be convicted of violating
       § 924(c) twice on the sole basis of using the same firearm one time to simultaneously
       further two different conspiracies.” The convictions in Vichitvongsa stemmed from
       two separate armed robberies of drug dealers. For each robbery, the defendant was
       convicted of one count of conspiracy to commit Hobbs Act robbery, one count of
       conspiracy to traffic drugs, and two violations of § 924(c). The defendant was thus
       convicted of four § 924(c) convictions.

                       *                       *                       *

       The Vichitvongsa court acknowledged . . . that “924(c)’s unit of prosecution is the
       underlying offense, not the number of firearms.” The court explained, however, that
       . . . courts are required to “look not to the number of firearms, but rather to the facts
       and circumstances driving the underlying offense.” The court therefore clarified that,

                                                   25
          “courts must look both at the offense upon which a § 924(c) charge rests and §
          924(c)’s express language linking a firearm to the predicate offense—the defendant's
          use, carry, or possession.” So, in “order for the government to convict a defendant
          of more than one § 924(c) charge, the defendant must use, carry, or possess a firearm
          ... more than once.”

          The Vichitvongsa court “emphasize[d] the narrowness” of its decision, noting that
          it did “not hold that multiple crimes with one firearm occurring during ‘the same
          criminal episode’ may support only one § 924(c) charge.” “Whether a criminal
          episode contains more than one unique and independent use, carry, or possession
          depends at least in part on whether the defendant made more than one choice to use,
          carry, or possess a firearm.” Finding that Vichitvongsa only made one choice to use,
          carry, or possess a firearm for each robbery, the court vacated two of Vichitvongsa’s
          § 924(c) convictions.

United States v. Jackson, 918 F.3d 467, 490 (6th Cir. 2019) (internal citations omitted).

          The facts in this case are quite different. “Vichitvongsa took one affirmative firearm act

(brandishing a handgun) while simultaneously committing two predicate offenses (conspiring to

commit Hobbs Act robbery and to traffic drugs), and this does not support two § 924(c)

convictions.” Vichitvongsa, 819 F.3d at 267. Here, Frazier (along with others) is alleged to have

(1) used a firearm during a crime of violence – the kidnapping of S.B. and B.C. (Count Nine); (2)

used a firearm in relation to the kidnapping and murder of S.B. (Count Ten); and (3) used a firearm

in relationship to a drug trafficking crime (Count Eleven). Furthermore, the Government asserts the

evidence will show that “defendants used the firearms to kidnap Victim S.B. from her residence; to

kidnap B.C. from a different location; and to murder Victim S.B. at a third location.” (Doc. No. 946

at 13).

          Vichitvongsa aside, whether an indictment is defective on the grounds of multiplicity is

determined by whether each count requires proof of a fact that the other does not. Swofford, 812

F.3d at 844; see also, Blockburger v. United States, 284 U.S. 299, 304 (1932); United States v.

Myers, 854 F.3d 341, 355 (6th Cir. 2017). That test is met here because Count Nine adds B.C. as

                                                   26
a victim; Count Ten requires that the firearm was used to cause death and only relates to the

kidnapping and murder of S.B.; and Count Eleven requires use of a firearm in relation to a drug

trafficking crime.

       Regardless, even if Count Nine, Ten and Eleven are multiplicitous, pretrial dismissal of one

or more of those counts is not required. This is because “[t]he Supreme Court has instructed that

the proper remedy for multiplicitous counts may include allowing the jury to consider all counts that

are reasonably supported by the evidence and addressing any multiple-punishment issues at

sentencing by merging overlapping convictions.” United States v. McCafferty, 482 F. App'x 117,

126 (6th Cir. 2012) (citing Ball v. United States, 470 U.S. 856, 864–65 (1985)). Frazier’s Motion

to Dismiss Counts Nine, Ten, Eleven, and Twenty-Eight (Doc. No. 888) is DENIED WITHOUT

PREJUDICE.

                               XIII. Motions to Sever and Bruton

       Frazier seeks a separate trial on Counts Six through Eleven. Meyerholz, Santiago, and

Boylston each moves to sever the charges against them from that of their co-Defendants. Those

Motions will be considered in turn after a discussion of the standards governing joinder and

severance of charges and defendants.

A. Standards Governing Joinder and Severance

       Rule 8(a) of the Federal Rules of Criminal Procedure governs whether multiple offenses may

be joined:

       The indictment or information may charge a defendant in separate counts with 2 or
       more offenses if the offenses charged—whether felonies or misdemeanors or
       both—are of the same or similar character, or are based on the same act or
       transaction, or are connected with or constitute parts of a common scheme or plan.

Fed. R. Crim. P. 8(a). “[T]he spirit of Rule 8(a) ... is to ‘promote the goals of trial convenience and

                                                  27
judicial efficiency,’ ” United States v. Tran, 433 F.3d 472, 478 (6th Cir.2006) (citation omitted), and

the Sixth Circuit “construes Rule 8(a) in favor of joinder and evaluates whether joinder was

appropriate based upon the four corners of the indictment.” United States v. James, 496 F. App’x

541, 546 (6th Cir.2012).

       Rule 8(b) governs the joinder of multiple defendants in one indictment by providing:
       The indictment or information may charge 2 or more defendants if they are alleged
       to have participated in the same act or transaction, or in the same series of acts or
       transactions, constituting an offense or offenses. The defendants may be charged in
       one or more counts together or separately. All defendants need not be charged in
       each count.

Fed. R. Crim. P. 8(b). As with Rule 8(a), joinder under Rule 8(b) is “encouraged rather than

discouraged” because it helps to “promot[e] efficiency and avoid[ ] the potential for inconsistent

verdicts.” United States v. Cope, 312 F.3d 757, 779 (6th Cir. 2002).

       “If the requirements of Rule 8 are not met, ‘the district court has no discretion on the

question of severance.’” United States v. Cody, 498 F.3d 582, 586 (6th Cir. 2007). However, even

if the joinder of offenses is proper, a severance may still be ordered under Rule 14 that provides:

       If the joinder of offenses or defendants in an indictment, an information, or a
       consolidation for trial appears to prejudice a defendant or the government, the court
       may order separate trials of counts, sever the defendants’ trials, or provide any other
       relief that justice requires.

Fed. R. Crim. P. 14(a). Whether to grant a severance lies in the sound discretion of the Court, and

abuse occurs only where there is a “strong showing of prejudice,” that is, “that joinder would

compromise a specific trial right or prevent the jury from making a reliable judgment about guilt or

innocence.” Than, 433 F.3d at 478.

B. Motion To Sever Counts

       The Third Superseding Indictment alleges crimes relating to the separate murders of S.B. (in


                                                  28
which Frazier is charged), and the murder of Stephen Cole (in which he is not). Counts Six through

Eleven relate to the murder of S.B.; Counts Fifty-Six through Fifty-Nine allege crimes relating to

Cole’s murder.

       The facts underlying the two murders are fleshed-out in the overt acts section of the RICO

conspiracy charge. According to those allegations, the events surrounding the murder of S.B.

primarily involved Frazier, Aldridge and Ort. More specifically, on May 21, 2015, those Defendants

went to a residence in Clarksville, Tennessee where they held S.B. and J.E.C. hostage while they

interrogated S.B. at gunpoint about stolen narcotics, firearms, and money.9 They also extorted S.B.

by taking her Dodge Durango through force and intimidation. The next day, Frazier, Aldridge and

Ort kidnapped S.B. and B.C. at gunpoint, and took them to the Kingins-Brandon Cemetery in

Bumpus Mills, Tennessee, where S.B was shot at least eight times and killed. (Doc. No.485, Third

Superseding Indictment at 11-12).

       The allegations surrounding the kidnapping and murder of Cole involve Boylston,

Meyerholz, Nelper, and Christopher Wilson. Specifically, Boylston, Meyerholz and Wilson are

alleged to have held R.J., C.J., and others hostage at gunpoint at a residence in Clarksville on

November 19, 2017, while Cole was kidnapped and stripped of his personnel possessions. Cole was

then taken across state lines to Nelper’s residence in Trenton, Kentucky where he was killed. After

the murder, Nelper, Boylston and Meyerholz disposed of the body, and destroyed evidence by

burning it in a fire pit at Nelper’s residence. (Id. at 21-22)

       Frazier seeks to sever the counts relating to S.B.’s murder and have them tried separately.

In other words, he is okay with a murder charge being tried in this case, so long as it is not the


       9
           It is also alleged that S.B. was interrogated about the stolen items the day before by Frazier and Ort.

                                                       29
murder for which he is charged.

       Frazier argues that the two murders “are not connected or related . . . by time, place, victims,

allegations, motive, year, or any other fact or specific allegation.” (Doc. No. 887 at 5). Indeed, the

supposed unrelatedness of the killings is a theme that pervades both his motion and reply brief.

       It is true that the alleged murders were separated by 2½ years, and involved different

defendants, different victims and different locales. But Frazier ignores the unifying allegations

underlying the RICO conspiracy charge.

       Frazier is alleged to be a Mongol, as was Cole. That organization is alleged to be a criminal

enterprise whose purposes include “[e]nriching the leaders, members, associates, and prospects of

the Mongols Motorcycle Gang through, among other things, illegal trafficking of narcotics,

including Methamphetamine and Oxymorphone, in territory controlled by the Mongols Motorcycle

Gang”; “[m]aintaining the control and authority of the Mongols Motorcycle Gang over the territory

claimed by the gang”; and “[p]reserving, protecting, and expanding the power of the Mongols

Motorcycle Gang through the use of intimidation, violence, threats of violence, assault, kidnapping,

and murder.” (Doc. No. 485, Third Superseding Indictment at 6). The methods and means used to

achieve those purposes allegedly included “commit[ting], attempt[ing] to commit, and threaten[ing]

to commit acts of violence to protect and expand the enterprise’s criminal operation, which includes

murder, assaults, intimidation, robbery, extortion, witness tampering, money laundering, drug

trafficking, and threats of violence directed against rival gang members, law enforcement, and

potential witnesses to the crimes of the enterprise”; “promot[ing] a climate of fear through

intimidation, violence, and threats of violence intended to promote the authority of the Clarksville

Mongols Enterprise and insulate its members from liability for drug-trafficking and violent crimes


                                                 30
committed on behalf of the organization”; and “engag[ing] in the interstate and intrastate trafficking

of controlled substances as a means to generate income for themselves and the organization.” (Id.

at p. 7). Cole was allegedly killed because of his drug use and his theft of motorcycles from a fellow

gang member. S.B. was killed allegedly because she was suspected of stealing drugs from the gang.

In this sense, the murders are related – both victims were allegedly killed to protect or promote the

authority of the Mongols criminal enterprise.

       Notwithstanding that he is charged in 29 of the 75 counts in the Third Superseding

Indictment, Frazier claims that he would be unduly prejudiced if the murder charges against him

were tried with the “overarching Mongol Conspiracy” and the other murder charges. (Doc. No. 887

at 7). After all, “[m]urder is different and prejudice must be presumed when the government

proposes to try two unrelated murders simultaneously.” (Id.).

       For purposes of joinder and severance, “there is no test or exclusive list of putative

prejudices[.]” United States v. Martinez, 432 F. App’x 526, 529 (6th Cir. 2011). The Supreme

Court has explained:

       We believe that, when defendants properly have been joined under Rule 8(b), a
       district court should grant a severance under Rule 14 only if there is a serious risk
       that a joint trial would compromise a specific trial right of one of the defendants, or
       prevent the jury from making a reliable judgment about guilt or innocence. Such a
       risk might occur when evidence that the jury should not consider against a defendant
       and that would not be admissible if a defendant were tried alone is admitted against
       a codefendant. For example, evidence of a codefendant’s wrongdoing in some
       circumstances erroneously could lead a jury to conclude that a defendant was guilty.

       When many defendants are tried together in a complex case and they have markedly
       different degrees of culpability, this risk of prejudice is heightened. . . . Evidence that
       is probative of a defendant’s guilt but technically admissible only against a
       codefendant also might present a risk of prejudice. . . . Conversely, a defendant might
       suffer prejudice if essential exculpatory evidence that would be available to a
       defendant tried alone were unavailable in a joint trial. . . . The risk of prejudice will
       vary with the facts in each case, and district courts may find prejudice in situations

                                                   31
       not discussed here. When the risk of prejudice is high, a district court is more likely
       to determine that separate trials are necessary, but . . . less drastic measures, such as
       limiting instructions, often will suffice to cure any risk of prejudice.

Zafiro v. United States, 506 U.S. 534, 538-39 (1993).

       Here, the Court is at a loss to understand why an individual charged with some of the most

serious offenses in a conspiracy case is entitled to severance because the same type of serious crimes

are charged against other defendants. Frazier submits that prejudicial spillover will occur “from

proof of the unrelated non-murder crimes, result[ing] in a jury that is hearing an enormous amount

of evidence that has nothing whatsoever to [do] with [S.B.’s] death. That enormous amount of

irrelevant evidence is highly prejudicial to Frazier in his murder defense, and should be enough, but

any question about prejudice disappears when a second unrelated murder is being tried

simultaneously in the same courtroom.” (Doc. No. 887 at 8).

       Contrary to Frazier’s suggestion, it is not uncommon for RICO conspiracy cases to involve

more than one murder charge. See e.g., United States v. Alvarado-Linares, 698 F. App’x 969, 971-2

(11th Cir. 2017) (RICO case against members of MS-13 involving at least three murders); United

States v. Granton, 704 F. App’x 1, 3 (2d Cir. 2017) (RICO case against member of the Cash Money

Brothers gang involving “several murders”); United States v. Shryock, 342 F.3d 948, 962-69 (9th

Cir. 2003) (RICO case against members of the Mexican Mafia involving five murders); United

States v. Miller, 116 F.3d 641, 652 (2d Cir. 1997) (RICO conspiracy case against members of the

“Supreme Team” gang and eight murders). Nor is it uncommon, given the nature of a RICO

conspiracy, that a host of other serious and not so serious crimes will be charged in the same

indictment because “Congress intended for RICO to apply to individuals who, through involvement

in an enterprise, commit any combination of the many and diverse predicate acts, whether the usual


                                                  32
organized crime-type offenses (e.g., bribery, extortion, gambling), more violent crimes (e.g., murder,

kidnapping), or more niche crimes (e.g., counterfeiting music or trafficking in illicit prescription

drugs).” United States v. Bergrin, 650 F.3d 257, 270–71 (3d Cir. 2011). Indeed, “[a] criminal

enterprise is more, not less, dangerous if it is versatile, flexible, diverse in its objectives and

capabilities.” United States v. Masters, 924 F.2d 1362, 1367 (7th Cir. 1991).

        Frazier also argues that, had the Government continued to pursue the death penalty, “this

Court would have automatically severed the murder counts” and “the same severance should be

granted here where . . . life in prison is the penalty for the SB murder.” (Doc. No. 887 at 8). No

doubt there would have been a severance, but it is likely that all of the charges as to Frazier would

have been severed, not just those relating to murder.10 This would not have been because of

prejudice, but because a death penalty case involves picking a death eligible jury.

        Finally, in his reply brief, Frazier notes that this Court recently granted a new trial to Burks

in the Darden case relating to Malcolm Wright’s murder. Frazier claims that “Darden indicates the

unreliability and inefficiency of trying multiple murders, even in a case, like Darden, where the glue

that binds the murders is stronger.” (Doc. No. 985 at 4). Darden indicates no such thing.

        The vacation of Burks’ convictions on the murder charges had absolutely nothing to do with

a joint trial involving several murder counts. Rather it had to do with unreliable witnesses that

presumably would be just as unreliable in a separate trial. Further, severing the S. B. counts here

would hardly promote efficiency because Frazier himself claims that “[s]hould the Court grant the

severance and excise [the S.B.] counts for a second trial, the second trial should take less than eight

days,” but “[b]y excising these counts . . . the Court will reduce the time of the first trial by at least


        10
             This is what happened to Brandon Hardison, the sole defendant facing the death penalty in Darden.

                                                      33
four days.” (Id. at 5). This would net one additional trial week to an already taxed criminal trial

docket.

          Frazier’s Motion to Sever Counts for Trial (Doc. No. 887) is DENIED.

          B. Motions to Sever Defendants

          Underlying the Motions to Sever filed by Meyerholz, Santiago, and Boylston is the argument

that the Bruton rule and their Sixth Amendment confrontation rights may be violated should the

Government introduce the confession of a non-testifying co-defendant at trial. This can be a

legitimate concern but it has practical implications as well. As the Supreme Court has observed:

          Confessions by one or more of the defendants are commonplace – and indeed the
          probability of confession increases with the number of participants, since each has
          reduced assurance that he will be protected by his own silence. It would impair both
          the efficiency and the fairness of the criminal justice system to require, in all these
          cases of joint crimes where incriminating statements exist, that prosecutors bring
          separate proceedings, presenting the same evidence again and again, requiring
          victims and witnesses to repeat the inconvenience (and sometimes trauma) of
          testifying, and randomly favoring the last-tried defendants who have the advantage
          of knowing the prosecution's case beforehand. Joint trials generally serve the
          interests of justice by avoiding inconsistent verdicts and enabling more accurate
          assessment of relative culpability – advantages which sometimes operate to the
          defendant's benefit. Even apart from these tactical considerations, joint trials
          generally serve the interests of justice by avoiding the scandal and inequity of
          inconsistent verdicts. The other way of assuring compliance with an expansive
          Bruton rule would be to forgo use of codefendant confessions. That price also is too
          high, since confessions “are more than merely ‘desirable’; they are essential to
          society’s compelling interest in finding, convicting, and punishing those who violate
          the law.”

Richardson v. Marsh, 481 U.S. 200, 209–10 (1987).

          Bruton v. United States, 391 U.S. 123, 136-37 (1968) holds that the Confrontation Clause

of the Sixth Amendment is violated by the introduction of an incriminating out-of-court statement

by a non-testifying co-defendant, even if the court gives a limiting instruction that the jury may

consider the statement only against the co-defendant. While Bruton involved a joint trial, the rule

                                                    34
derived therefrom also applies where the declarant is unavailable at trial and has not previously been

subjected to cross-examination about the statement. Crawford v. Washington, 541 U.S. 36, 54

(2004).

          Bruton, however, does not preclude the admission of a co-defendant’s statement at a joint

trial. The statement can be “redacted to eliminate not only the defendant’s name, but any reference

to his or her existence.” Gray v. Maryland, 523 U.S. 185, 181 (1987). This may be done “by

replacing the co-defendant’s name with a neutral pronoun or other generalized phrase.” United

States v. Winston, 55 F. App’x 289, 294 (6th Cir. 2003) (collecting cases). “Such redaction is

particularly effective . . . where the government alleges ‘a multifaceted conspiracy in which several

individuals engaged in activities.’” United States v. Al-Din, 631 F. App’x 313, 321 (6th Cir. 2015)

(quoting United States v. Vasilakos, 508 F.3d 401, 408 (2007). Properly redacted and accompanied

by a limiting instruction, a confession does not violate Bruton “‘even if the codefendant’s

confession becomes incriminating when linked with other evidence adduced at trial.’” United States

v. Ford, 761 F.3d 641, 654 (6th Cir. 2014) (quoting United States v. Cobleigh, 75 F.3d 242, 248 (6th

Cir. 1996)).

          In response to Defendants’ motions, the Government states that, to the extent it “intends to

offer at trial (1) a testimonial statement (2) of a non-testifying co-defendant, (3) that facially

incriminates a particular defendant (or particular defendants) the government will comply with

Bruton by making redactions to these statements as appropriate.” (Doc. No. 947 at 4). Whether this

can be accomplished remains to be seen, and, by opposing severance, the Government runs the risk

that the Court will find the redactions insufficient and not allow the statements into evidence. See,

Stanford v. Parker, 266 F.3d 442, 456 (6th Cir. 2001) (“[W]here a Bruton situation exists, the court


                                                  35
may protect the non-confessing defendant’s Sixth Amendment rights by 1) exclusion of the

confession, 2) severance of the trial, or 3) redaction of the confession to avoid mention or obvious

implication of the non-confessing defendant.”); United States v. Logan, 187 F.3d 639 (6th Cir. 1999)

(same). Accordingly, prior to any use of a statement at trial that implicates Bruton, the Government

shall share its redactions with Defendants and present the redacted statement to the Court so that the

Court can rule on the statement’s admissibility. See United States v. RW Prof’l Leasing Servs.

Corp., 317 F. Supp. 2d 167, 177 (E.D.N.Y. 2004) (“Given the absence of a proposed redacted

statement, the Court is unable to determine whether, on its face, the redacted statement sufficiently

complies with the standards set forth in Bruton [and thus] defendants’ motion to suppress [a co-

defendant’s] statement on the ground that its admission would allegedly violate the Bruton rule is

denied without prejudice and with leave to renew.”).

       Prior to leaving the arguments relating to Bruton, the Court notes that Santiago seeks to

exclude jail telephone calls inculpating him, while Boylston seeks to strike Overt Act 12 from the

Third Superseding Indictment, wherein Santiago allegedly identified himself as a Mongol and stated

the Mongols are “a multi-million dollar corporation that owns Tennessee.” Both take the position

that the statements are barred by Bruton. They are not.

       Bruton addressed testimonial evidence that, “[b]y definition,” is made with an “awareness

or expectation that [the] statements may later be used at a trial.” United States v. Mooneyham, 473

F.3d 280, 286 (6th Cir. 2007); see also, Crawford, 541 U.S. 51 ( “An accuser who makes a formal

statement to government officers bears testimony in a sense that a person who makes a casual

remark to an acquaintance does not.”). Statements made in furtherance of a conspiracy are not

testimonial in nature, United States v. Sutton, 387 F. App’x 595, 602 (6th Cir. 2010), nor are casual


                                                 36
jail conversations between friends, families and associates, even when the participants know they

are being recorded, United States v. LeBeau, 867 F.3d 960, 980 (8th Cir. 2017) (collecting cases).

Santiago’s alleged statement may have been testimonial, or he may simply have been a braggart.

Either way, other evidence would be needed to link Boylston to the Mongols and the Mongols to

the criminal organization it is alleged to be.

       The general arguments relating to Bruton aside, Boylston, Santiago and Meyerholz assert

that a joint trial would result in prejudicial spillover. After acknowledging that he is charged in the

RICO conspiracy count and with the kidnapping and murder of Cole, Boylston asserts that the proof

“as to each of the violent acts is tenuous at best,” writing:

       The government lacks any physical evidence to corroborate the dubious criminals
       and drug addicts that it intends to parade before the jury. Neither Defendant
       Boylston’s DNA nor fingerprints were recovered at the alleged crime scenes relating
       to the kidnapping or the murder or at the body disposal site. Moreover, cell cite
       location data for Defendant Boylston’s phone does not place him at any crime scene
       during the relevant times. Finally, Defendant Boylston has made no admissions or
       statements regarding the kidnapping and murder of Cole. Therefore, the spill-over
       effect to Defendant Boylston could easily result in an emotionally based verdict - not
       one based upon the actual admissible evidence against him.

(Doc. No. 840 at 9) (footnote omitted).

       Santiago, too, acknowledges that he is charged in the RICO conspiracy count but points out

that “[e]xcept for the kidnapping charge, [he] is not charged in the violent acts alleged of murders,

attempted murders, robberies, and assaults.” (Doc. No. 878 at 7).       Like Boylston, Santiago also

submits that “the spillover-effect . . . could easily result in an emotionally based verdict – not one

based upon the actual admissible evidence against him.” (Id.).

       Meyerholz argues that, with the exception of two unlawful firearm possession counts, “all

of the allegations in the indictment . . . relate to the kidnapping and murder of Stephen Cole, and,


                                                  37
as to those:

       He is alleged to have committed these offenses with William Boylston, Christopher
       Wilson and William Nelper. However, based on the government’s discovery, no
       independent, unbiased eyewitness has identified Mr. Meyerholz as participating in
       these offenses; in sharp contrast, independent, unbiased witnesses have identified
       Mr. Boylston and Mr. Wilson. Furthermore, the government’s discovery contains
       a substantial amount of evidence of “Cole’s association with Nelper and Boylston,”
       but none of any association between Mr. Cole and Mr. Meyerholz. The discovery
       also contains evidence that Cole owed both Boylston and Wilson money, which the
       government will no doubt argue gave them a strong motive to participate in Cole’s
       kidnapping and murder.

(Doc. No. 893 at 4).

       The Court does not know the universe of evidence the Government intends to introduce at

trial, but Defendants’ own characterization of the evidence is contradictory. Boylston argues the

evidence connecting him to the Cole murder and kidnapping is “tenuous,” while Meyerholz claims

that “independent, unbiased witnesses” can testify as to Boylston’s involvement. Regardless, the

“spillover of evidence between counts does not require severance unless there is ‘substantial,’

‘undue,’ or ‘compelling’ prejudice.” Thomas v. United States, 849 F.3d 669, 676 (6th Cir. 2017)

(quoting United States v. Fields, 763 F.3d 443, 457 (6th Cir. 2014). Moreover, “[e]ven where the

risk of prejudice is high, less drastic measures, such as limiting instructions, often will suffice to

cure any risk of prejudice.’” United States v. Driver, 535 F.3d 424, 427 (6th Cir. 2008) (citation

omitted).

       It may be that the evidence against Boylston is slim, but that is for the jury to weigh, and “a

defendant is not entitled to severance because the proof is greater against a co-defendant.” United

States v. Gardiner, 463 F.3d 445, 473 (6th Cir. 2006). It may also be that Meyerholz’s alleged

involvement in the RICO conspiracy is less than others because he did not move to Tennessee until

2017, but “‘[w]hether he was a big fish or a little fish is not of great consequence in a conspiracy

                                                 38
unless the person didn’t fully participate.’” United States v. Caper, 571 F. App’x 456, 461 (6th Cir.

2014) (citation omitted). And, while Santiago is not charged with a murder in this case, the same is

true of many of his co-Defendants. Severance is not mandated merely because a defendant is not

charged in connection with a murder where the murder was an overt act done in order to support the

overall conspiracy. United States v. Reyes, 51 F. App’x 488 (6th Cir. 2002).

        Finally, Meyerholz argues “there is a strong possibility that [his] defense will be antagonistic

to one or more of his co-defendants.” (Doc. No. 893 at 5). However, “in order to prevail on a

motion to sever, a defendant must show that the antagonism will mislead or confuse the jury. . . . The

defendant carries the heavy burden of making a strong showing of prejudice.” United States v.

Weiner, 988 F.3d 629, 634 (6th Cir. 1993). In other words, “[t]he burden is on defendants to show

that an antagonistic defense would present a conflict ‘so prejudicial that defenses are irreconcilable,

and the jury will unjustifiably infer that this conflict alone demonstrates that both are guilty.’”

United States v. Gardiner, 463 F.3d 445, 473 (6th Cir. 2006); (quoting United States v. Warner, 971

F.2d 1189, 1196 (6th Cir. 1992)). Meyerholz does not come close to carrying that burden given his

as yet unexplained “antagonistic defense.”

        According, the Motions to Sever filed by Boylston (Doc. No. 840), Santiago (Doc. No. 867),

and Meyerholz (Doc. No. 893) are DENIED.

                      XV. Motions to Disclose Co-Conspirator Statements

        On the issue of co-conspirator statements, Frazier request that the Government disclose the

statements it intends to use at trial by January 6, 2020, so as to “level the playing field a bit” in this

“complex case.” (Doc. No. 848 at 1). Santiago request that such disclosures be made before

September 9, 2019, because the Court has set aside that week “for hearings on the parties’ pretrial


                                                   39
motions” and “[t]he Court (and Mr. Santiago) need production of co-conspirators’ statements the

Government intends to use at trial to analysis [sic] the legal arguments underpinning the motion to

exclude or to sever.” (Doc. No. 866 at 1).

          The Court set aside a week for hearings on motions that truly needed a hearing, not all

motions that were filed. To decide the motions to sever, it was unnecessary for the Court to have

the exact language of the statements before it, or know the identity of the speakers. Rather it was

sufficient to know that statements had been made by co-conspirators, some of which inculpated

others.

          As for leveling the playing filed, the Government has already agreed to provide Jencks Act

material and its witness list on March10, 2020, almost a month before the trial begins. It need not

be required to do any more. See, United States v. Presser, 844 F.2d 1275, 1285 (6th Cir. 1988)

(“Rule 16 expressly exempts impeachment material subject to the Jencks Act from disclosure under

its provisions” and “does not require discovery of a co-conspirator’s statement.”). The Motions to

Disclose Co-Conspirator Statements (Doc. Nos. 866 & 890) filed by Frazier and Santiago are

DENIED.

                                  XVI. Other Discovery Motions

          “[I]n most criminal prosecutions, the Brady rule, Rule 16 and the Jencks Act, exhaust the .

. . discovery to which the defendant is entitled.” Presser, 844 F.2d at 1286 n. 12. In this case, the

Government is already obliged to provide its witness list and Jencks Act material by March 10. The

Government also recognizes its responsibilities under Brady and Giglio and the perils of failing to

comply with those obligation. Further, the Government acknowledges that, because it “has already

agreed to provide Jencks materials on March 10, 2020, any materials subject to Brady/Giglio and


                                                  40
the Jencks Act would be subject to disclosure on that date.” (Doc. No . 936 at 7); see, United States

v. Bencs, 28 F.3d 555, 561 (6th Cir. 1994) (“When Brady material sought by a defendant is covered

by the Jencks Act, 18 U.S.C. § 3500, the terms of that Act govern the timing of the government’s

disclosure.”). In light of all of this, it appears that only one matter raised in the remaining discovery

motions requires discussion.

          Aldridge requests an order “requiring the Government to disclose to the defense ninety (90)

days prior to trial all Grand Jury testimony in this case.” (Doc. No. 869 at 1). In response, the

Government states that it “will provide relevant grand jury material for any testifying witnesses

when it discloses Jencks material on March 10, 2020.” (Doc. No. 946 at 8).

          “It has long been recognized that grand juries require a generous zone of secrecy in order to

perform their investigative functions.” United States v. Rutherford, 509 F.3d 791, 795 (6th Cir.

2007). Indeed, since 1946 the secrecy of grand jury proceedings has been governed by Rule 6(e)

which provide that grand jury transcripts and subpoenaed documents shall remain secret unless the

court authorizes disclosure. “The scope of that authority has been delineated in a series of cases

setting forth the standard of ‘particularized need.’” Illinois v. Abbott & Assocs., Inc., 460 U.S. 557,

567 (1983). Simply put, “[p]arties seeking grand jury transcripts under Rule 6(e) must show that

the material they seek is needed to avoid a possible injustice in another judicial proceeding, that the

need for disclosure is greater than the need for continued secrecy, and that their request is structured

to cover only material so needed.” Douglas Oil Co. v. Petrol Stops Northwest, 441 U.S. 211, 221

(1979).

          Aldridge does not come close to shouldering the “heavy burden of showing particularized

need.” FDIC v. Ernst & Whinney, 921 F.2d 83, 87 (6th Cir. 1990). “For cause,” he simply writes:


                                                   41
       [T]his case involves the charge of a RICO conspiracy involving approximately
       twenty (20) members of the Mogul Motorcycle Club. The conspiracy spans several
       years and an unknown number of critical witnesses, including unindicted
       co-conspirators and persons affiliated with the Mogul Motorcycle Club and
       knowledgeable as to its activities, testified before the Grand Jury. At least three (3),
       and perhaps more, individuals testified before the Grand Jury in a manner very
       incriminating as to the Defendant. The trial in this case will take several months.
       The amount of discovery is massive and the Defendant will be severely prejudiced
       without early disclosure of the Grand Jury testimony of witnesses (and it is assumed
       that the Government has disclosed any Brady information revealed in Grand Jury
       testimony).

(Doc. No. 869 at 1). Even though he recognizes that the “mere possibility” of finding impeachment

evidence is not enough, Aldridge argues that he “faces the possibility of a life sentence or possibly

a death sentence. Therefore, preparation for trial on the substantive issues of guilt or innocence, or

for penalty phase mitigation purposes, and not merely preparation to impeach a witnesses, is of

heightened importance.” (Id. at 2). This argument might have more purchase were Aldridge still

facing the death penalty. However, in a Status Report filed July 11, 2019 (Doc. No. 838), the

Government stated it was not seeking the death penalty against any of the Defendants. Moreover,

even if the death penalty were still on the table, “[t]he veil of secrecy [surrounding the grand jury]

should not be destroyed merely to allow for rummaging through the entire grand jury proceedings

in search of snippets of mitigating testimony.” United States v. Diaz, No. CR 05 00167 WHA, 2006

WL 1806161, at *2 (N.D. Cal. June 29, 2006).

       What Aldridge is really left with is the argument that because this is a “complex case,” he

is entitled to all grand jury testimony. The “several distinct interests served by safeguarding the

confidentiality of grand jury proceedings,” Douglas Oil, 441 U.S. at 219, however, are no less

important in the big case than the small. They may be even more important because of “the possible

effect upon the functioning of future grand juries.” Id. At bottom, Aldridge has not shown that his


                                                 42
need for disclosure is greater than the need for secrecy, nor has he attempted to limit his request for

disclosure to only that which is truly necessary. See In re Antitrust Grand Jury, 805 F.2d 155,

160-161 (6th Cir. 1986) (“A party requesting grand jury information must show the need ‘with

particularity’ so that ‘the secrecy of the proceedings [may] be lifted discreetly and limitedly.’”).

        The motions seeking further discovery filed by Frazier (Doc. Nos. 844 & 850), Aldridge

(Doc. No. 869) and Santiago (Doc. No. 886) are DENIED.

                    XVII. Motions to Suppress – (A) 333 Yorkshire Circle;
                   (B) 2930 Charlie Sleigh Road; & (C) Photo Identifications

        In response to Meyerholz’s motion to suppress evidence seized from 333 Yorkshire Circle

on February 16, 2018, the Government has represented that it does not intend to offer any evidence

seized from that search during its case-in-chief. It also states that it will file a motion to dismiss

Count Sixty-Two of the Indictment that charges Meyerholz with being unlawfully in possession of

the firearm and ammunition that was found during the search.

        Similarly, in response to separate motions to suppress filed by Meyerholz and Boylston

related to the search of 2930 Charlie Sleigh Road on January 18, 2018, the Government has

represented that it does not intend to introduce any evidence seized from that search during its case-

in-chief and will move to dismiss Count Sixty alleging Meyerholz was unlawfully in possession of

a firearm and ammunition based on their discovery during the search.11

        Finally, in response to Boylston’s motion to suppress photo identifications, the Government

has indicated that it does not intend to elicit an in-court idenficiation of Boylson from R.J., a witness

who was allegedly present when Cole was kidnapped, nor does it intend to introduce evidence of


        11
           True to its word, the Government filed a Motion to Dismiss Counts Sixty and Sixty-Two on
August 20, 2019 (Doc. No. 955).

                                                   43
R.J.’s pretrial identification of Boylston as one of the perpetrators allegedly involved in the

kidnapping. As a consequence, the Government submits that all three of these motions to suppress

should be denied as moot.

       In reply, Meyerholz and Boylston argue that the Court should grant their motions to suppress

rather than deem them moot. They do so so even though “the government has confirmed it will not

use evidence gathered from the search of 333 Yorkshire Circle [or 2930 Charlie Sleigh Road] during

any aspect of the trial of this case,” and even though they “are satisfied with the government’s

stipulation that it will not use the evidence at trial[.]” (Doc. Nos. 974 at 2 & 977 at 2).

       The Court will not decide issues unnecessarily, even motions to suppress that are self-

proclaimed to be “exceptionally well-founded.” (Doc. Nos. 973 at 1; 974 at 1 & 977 at 1). Given

the representations by counsel that the Government does not intend to introduce at trial any of the

evidence found during the searches of 333 Yorkshire and 2930 Charlie Sleigh Road, the Motions

to Suppress relating to those searches (Doc. Nos. 852, 891 & 892) are DEEMED MOOT.

       The Motion to Suppress Photo Identifications is different because there is no representation

by counsel that the Government does not intend to use that evidence at trial, only that it will not use

the evidence during its case-in-chief. Further, Boylston asserts:

       To be clear, the defense will likely cross-examine Ronnie Johnson regarding his
       failure to identify Defendant Boylston three days after the alleged kidnapping. The
       exclusion of evidence resulting from a violation of a defendant’s constitutional right
       forbids use by the government, but not the defense. The defense’s use of Johnson’s
       failure to identify will not negate a suppression order or “open the door” for the use
       of suppressed evidence.

(Doc. No. 973 at 1). Because it is possible that the Government could seek to introduce the photo

identification during redirect examination of R.J. (assuming he is called as a witness), the Court

DEFERS ruling on Boylston’s Motion to Suppress Photo Identification (Doc. 843). The Court will

                                                  44
hold an evidentiary hearing on that Motion unless the Government files a notice in advance of the

hearing that it does not intend to use the photo identifications for any purpose at trial.

                                      XVIII. Remaining Motions

       By Order entered August 26, 2019, the Court set the following hearing schedule:

       1. Thursday, September 12, 2019, beginning at 9:00 a.m. Oral argument on Michael
       Forrester, Jr’s Motion to Suppress Evidence from 129 Westfield Court, Room 231,
       and from the 2002 Gold Chevrolet Cavalier (Doc. No. 884) and Motion to Suppress
       Evidence Obtained from the Red Mazda B3000 Truck (Doc. No. 885).

       2. Wednesday, September 11, 2019, at 1:30 p.m. Evidentiary hearing and oral
       argument on James Wesley Frazier’s Motion to Suppress evidence obtained from the
       seizure of two cell phones (Doc. No. 882).

       3. Wednesday, September 11, 2019, beginning at 9:00 a.m. to noon. Evidentiary
       hearing and oral argument on Aelix Santiago’s Motion to Suppress Evidence seized
       from 1331 Meredith Way and statements made by Santiago (Doc. No. 883), which
       James Wesley Frazier has moved to join (Doc. No. 890).

       4. Friday, September 13, 2019, beginning at 9:00 a.m. No hearings, unless additional
       time is needed to complete an earlier hearing or to set selected other motions for oral
       argument, if needed.

(Doc No. 978 at 1-2). That schedule is hereby CONFIRMED. In addition, the Court will hold an

evidentiary hearing on Boylston’s Motion to Suppress Photo Identifications (Doc. No. 843) on

Thursday, September 12, 2019, beginning at 2:00 p.m. unless, before then, the Government files a

notice indicating that it does not intend to introduce that evidence for any purpose at trial.

       The Court believes that this Memorandum Opinion and Omnibus Order either resolves all

pending substantive Motions filed in accordance with the Amended Scheduling Order (Doc. No.

585), or sets them for hearing. To the extent that is not the case, it should be brought to the

Court’s attention by 5:00 p.m., Monday, September 9, 2019, so that any outstanding motions can

be addressed, or set for a hearing.


                                                  45
IT IS SO ORDERED.



                    __________________________________________
                    WAVERLY D. CRENSHAW, JR.
                    CHIEF UNITED STATES DISTRICT JUDGE




                      46
